IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 97-DP-00376-SCT
ALAN DALE WALKER
v.
STATE OF MISSISSIPPI
                        ON MOTION FOR APPOINTMENT OF COUNSEL

                                  FOR POST CONVICTION RELIEF
ATTORNEY FOR APPELLANT:                         PRO SE
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: LESLIE S. LEE
DISTRICT ATTORNEY:                              CONO CARANNA
NATURE OF THE CASE:                             MOTION FOR APPOINTMENT OF COUNSEL
DISPOSITION:                                    GRANTED - 3/11/99
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     EN BANC.


     SMITH, JUSTICE, FOR THE COURT:


¶1. Alan Dale Walker was convicted in August, 1991, of the capital murder of Konya Rebecca Edwards in
Harrison County. Walker was also convicted in the same trial of the rape and kidnapping of Edwards. His
conviction and death sentence were affirmed by this Court in Walker v. State, 671 So.2d 581 (Miss.
1995), cert. denied, Walker v. Mississippi, 117 S.Ct. 518 (1996). Walker filed his Petition for Post
Conviction Collateral Relief in this Court on March 17, 1997. Along with his petition Walker filed a Motion
for Appointment of Counsel for Post Conviction Relief in this Court. Walker's petition raises numerous
issues alleging violations of various state and federal statutory and constitutional rights.

¶2. Walker asks in his Motion for Appointment of Counsel for Post Conviction Relief that counsel be
appointed by this Court to aid him in seeking post-conviction relief. Pursuant to this Court's decision in
Henry Curtis Jackson, Jr. v. State, 98-DR-00708-SCT 1999 WL 339041(Miss. Jan. 28, 1999), the
Court finds that this motion is well taken and is granted. The matter is remanded to the Harrison County
Circuit Court for appointment of counsel consistent with this Court's decision in Jackson. Appointed
counsel will have thirty days from the date of appointment to file any additional request for post-conviction
relief with this Court.
¶3. MOTION FOR APPOINTMENT OF COUNSEL FOR POST CONVICTION RELIEF
GRANTED. REMANDED TO THE HARRISON COUNTY CIRCUIT COURT FOR
APPOINTMENT OF COUNSEL FOR ALAN DALE WALKER.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, MILLS AND
WALLER, JJ., CONCUR.